Citation Nr: 0616252	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-24 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation for hepatitis C, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
gunshot wound (GSW), low back region, penetrating abdominal 
cavities with perforation of stomach and intestine and exit 
wound in right groin, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a higher evaluation for post-operative 
repair, perforation of stomach and intestines, with partial 
intestinal resection, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The issues of increased evaluations for residuals of GSW, low 
back region, penetrating abdominal cavities with perforation 
of stomach and intestine and exit wound in right groin, 
currently evaluated as 10 percent disabling, and for post-
operative repair, perforation of stomach and intestines, with 
partial intestinal resection addressed in the REMAND portion 
of the decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The veteran has submitted an informal claim for entitlement 
to a total disability rating for compensation purposes based 
on individual unemployability due to a service-connected 
disability (TDIU), and has claimed service connection for 
depression, as secondary to his service-connected hepatitis 
C.  These issues are referred to the RO for appropriate 
action and adjudication.




FINDING OF FACT

The veteran's hepatitis C is manifested by complaints of 
epigastric and right upper quadrant pain; objective 
observations of weakness and fatigue with progressively 
rising liver enzyme levels absent findings of anorexia, 
weight loss attributed solely to the hepatitis C, 
hepatomegaly and without findings of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks in the past 12 months.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for hepatitis C have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 and Supp. 2005); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.31, 4.7, 4.10, 
4.114, Diagnostic Code 7354 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. Under 38 U.S.C.A. § 
5103(a), VA must notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence that VA will seek to 
provide, and which information and evidence the claimant is 
expected to provide. Under 38 C.F.R. § 3.159, VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the VA is required to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  In the present appeal, the veteran was 
provided with notice of the type of information and evidence 
needed to substantiate his claim for service connection for 
hepatitis C in a February 2003 letter from the RO.  However, 
the February 2003 letter did not provide notice of the type 
of evidence necessary to establish a disability evaluation or 
an effective date should the veteran's claim for service 
connection be granted.  In a July 2003 rating decision, the 
RO granted service connection for hepatitis C; and the issue 
on appeal concerns the evaluation to be assigned the 
disability based on the service connection award. 

Even though the February 2003 letter did not include adequate 
notice of what was needed to establish a disability rating or 
an effective date, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In this 
regard, the Board observes that the February 2003 VCAA notice 
was properly tailored to the application for the original 
request for service connection of hepatitis C.  As stated 
above, the RO awarded service connection in a July 2003 
rating decision.  A 10 percent evaluation was initially 
assigned, effective August 9, 2002, the date the veteran's 
claim was received.  The RO subsequently increased the 
evaluation assigned to 20 percent in an April 2004 rating 
decision, effective August 9, 2002.  Therefore, the February 
2003 letter served its purposes in that it provided section 
5103(a) notice to the veteran; and its application is no 
longer required because the original claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473.   

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Under the duty to assist, 38 C.F.R. § 
3.159(c)(4), VA will provide a medical examination or procure 
an opinion if such is necessary to decide the claim.  The 
veteran was accorded VA examinations in April 2003 and 
February 2004.  In addition, the RO has obtained service 
medical records and identified VA treatment records.  No 
other records have been identified which have not been 
obtained in the present case.  Thus, the Board concludes that 
the duty-to-assist provisions of the VCAA were met.

Higher Initial Evaluation

The RO granted service connection for hepatitis C in a July 
2003 rating decision, assigning a 10 percent evaluation 
effective August 9, 2002, the date of receipt of his claim 
for service connection.  The veteran appealed the evaluation 
assigned.  Subsequently, the RO, in an April 2004 rating 
decision, granted an initial evaluation of 20 percent, 
effective August 9, 2002.  As the grant of a 20 percent 
evaluation does not constitute a full grant of all benefits 
possible, and as the veteran has not withdrawn his claim, the 
issue concerning entitlement to an increased rating for 
hepatitis C remains pending.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The veteran argues that he experiences extreme joint and 
muscle pain that is the result of his hepatitis C, in 
addition to having all the symptoms required for a 40 percent 
evaluation which includes daily fatigue, malaise, anorexia, 
minor weight loss and hepatomegaly or incapacitating episodes 
of symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain lasting 
in duration at least four weeks but less than six weeks 
during the past 12 months.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2005). 
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.

As noted above, the veteran appealed the initial evaluation 
assigned his hepatitis C upon the grant of service 
connection.  Hence, the Board will consider the proper 
evaluation to be assigned from the date of service 
connection, pursuant to the holding of the U.S. Court of 
Appeals for Veterans Claims (hereinafter Court) in Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Hepatitis C is evaluated under Diagnostic Code 7354, which 
affords a 20 percent evaluation for symptoms of daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
lease two weeks but less than four weeks during the past 12 
months.  A 40 percent evaluation is warranted for symptoms of 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months period.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7354 (2005).  

VA examination conducted in April 2003 reflects no complaints 
of nausea or vomiting and no hematemesis with treatment 
primarily with multivitamins and decrease in alcohol intake 
with objective findings of fatigue and weakness.  Weight was 
reported to be stable with no sudden increases or decreases 
and no known history of steatorrhea, malabsorption, 
malnutrition or ascites.  Liver biopsy was scheduled, but not 
conducted at that time.  Objective examination found no 
significant pain, palpable masses or organs.  The examiner 
diagnosed hepatitis C but noted no evidence of active 
disease.  At VA examination in February 2004, the veteran 
reported additional complaints of increasing epigastric and 
right upper quadrant pain.  The examiner noted the veteran's 
urine was a deep yellow and that clinical profile showed a 
positive hepatitis C antibody.  Liver enzymes were found to 
be elevated but only slightly, and the liver was not found to 
be palpable on examination.  The report shows a diagnosis of 
chronic hepatitis C and the examiner opined that the 
condition was progressively getting worse.  

VA treatment records show continuing monitoring for hepatitis 
C, and consideration of treatment with interferon.  In 
addition, records show that the veteran's weight fluctuated 
throughout the time period under consideration, from 221 
pounds in June 2002 to 211 pounds in February 2005, with a 
high weight of 227 in March 2004 and a low weight of 208 
pounds in October 2002.  But the medical evidence does not 
show that any weight loss or gain was due to the hepatitis C, 
rather the medical evidence reflects that the veteran 
underwent dietary counseling and was instructed to lose 
weight.  In May 2004, liver levels were again shown to be 
elevated, but described as mildly so, and stable.  Biopsy 
completed in July 2004 reflected no findings of fibrosis and 
treatment was not recommended at the time.  Further biopsy 
was scheduled in four years.  These records show no findings 
of anorexia or hepatomegaly, and there are no indications of 
incapacitating episodes due to the hepatitis C having a total 
duration of at least four weeks but less than six weeks in 
the last 12 months.  

The record further shows that the veteran exhibited 
symptomatology that has been attributed to other non-service 
and service-connected conditions.  First, he has been 
diagnosed with rheumatoid arthritis, which has been 
considered for service connection, including as secondary to 
the hepatitis C, but was ultimately not service connected.  
The veteran did not appeal this decision.  Complaints of pain 
in these joints cannot therefore be considered in the 
evaluation assigned the hepatitis C.  Not only have these 
complaints been attributed to another medical condition, 
i.e., rheumatoid arthritis, but the diagnosed condition has 
also been found not to be service-connected.  

Second, the veteran is service-connected for the residuals of 
GSWs to his lower back, penetrating abdominal cavities with 
perforation of the stomach and intestine and exit wound in 
the right groin; to muscle group XIV, right upper medial 
thigh; and for post-operative repair perforation of stomach 
and intestines with partial intestinal resection.  The first 
of these conditions is presently under appeal and is the 
subject of a remand immediately following this decision.  
Concerning the residuals of GSW to the right medial thigh, 
the RO recently awarded the veteran a separate, compensable 
10 percent evaluation for this disability, effective in 
September 1975.  The veteran has not yet appealed this 
decision.  Concerning the post-operative repair of the 
perforated stomach and intestines, the RO recently awarded a 
separate, compensable 10 percent evaluation, effective in 
March 2003 based on complaints of pain in the abdomen with 
objective findings of tenderness.  This manifestation of 
pain, unattributed to the hepatitis C and liver and service-
connected as part of the GSW residuals cannot be considered 
in the evaluation for hepatitis C.  See 38 C.F.R. § 4.14.  
The evaluation for the post-operative repair of the 
perforated stomach and intestines is also the subject of the 
remand immediately following this decision.  

After reviewing these findings the Board finds that the 
disability picture resulting from hepatitic C warrants a 20 
percent, and no greater, under Diagnostic Code 7354, and a 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for the hepatitis C.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected hepatitis C, standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338- 39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, no evidence has been 
presented showing factors not already contemplated by the 
rating criteria, such as frequent periods of hospitalization 
or missed work, due solely to the veteran's service-connected 
hepatitis C as to render impractical the application of the 
regular schedular standards.  In light of the foregoing, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) are 
not met.

The Board has considered the applicability of "staged 
ratings" in accordance with Fenderson, supra, but find that 
they are not warranted in this case.  For reasons explained 
above, the medical evidence does not show that the service-
connected hepatitis C meets the criteria for an evaluation 
greater than 20 percent throughout the period of time under 
appeal.


ORDER

An initial evaluation in excess of 20 percent for hepatitis C 
is denied.


REMAND

The veteran also seeks entitlement to an increased evaluation 
for residuals of GSW, low back region, penetrating abdominal 
cavities with perforation of stomach and intestine and exit 
wound in right groin, currently evaluated as 10 percent 
disabling.

In the present case it is determined that the present VA 
examinations are inadequate for purposes of determining the 
nature and extent of the service-connected GSW residuals.

First, the veteran is service-connected for this disability 
under Diagnostic Code 5319, which contemplates impairment of 
Muscle Group XIX, muscles of the abdominal wall.  Yet, VA 
examinations conducted in February 2004 and April 2003 
concern the digestive system, liver, and joints.  The VA 
examination for muscles references the examination for 
digestive disorders.  Neither contains consideration of 
muscle impairment.  The veteran stated in his June 2004 
substantive appeal that he experiences pain with twisting and 
turning that impairs his ability to stand and work, and that 
his balance is affected due to muscle and joint pain.  

Moreover, the Board observes that the veteran manifests six 
total scars as a result of this inservice injury and repair.  
In an April 2005 rating decision, the RO assigned a 10 
percent evaluation under Diagnostic Code 7310 for the 
postoperative repair for perforated stomach and intestines, 
with partial intestinal resection, based on complaints of 
abdominal pain and objective findings of tenderness.  This 
diagnostic code contemplates residuals of injury to the 
stomach, rated as peritoneal adhesions.  This evaluation does 
not contemplate external scarring.

The Board is cognizant that the record reflects the veteran 
has required treatment, including surgical correction, for 
keloid scars as well as abdominal adhesions that are the 
result of the inservice GSWs.  Given the complexity of the 
disabilities involved, the Board finds it is necessary to 
obtain VA examinations to more precisely determine the nature 
and extent of the impairment caused by the service-connected 
GSW residuals, including the scars.  See 38 C.F.R. 
§ 3.159(c)(4) (2005).

In April 2004, the RO granted a 10 percent evaluation for 
post-operative repair, perforation of stomach and intestines, 
with partial intestinal resection, effective March 4, 2003.  
In June 2004, the veteran submitted his substantive appeal as 
to his other claims, arguing specifically that he felt a 
higher evaluation was warranted due to pain.  The Board finds 
this statement is effective as a notice of disagreement as to 
the grant of the 10 percent based on complaints and 
observations of pain in the abdomen.

The RO has not had an opportunity to issue a statement of the 
case (SOC) addressing the issue of an increased evaluation 
for post-operative repair, perforation of the stomach and 
intestines, with partial intestinal resection.  Since a 
notice of disagreement has been submitted with respect to 
this, an SOC should be issued.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

Additionally, upon remand, the RO should ensure that all 
Veterans Claims Assistance Act of 2000 (VCAA) notice is 
provided and all necessary development performed.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is remanded for the following action:

1.  Ensure that notice is provided to the 
veteran of his rights and 
responsibilities under the VCAA with 
respect to his claim of entitlement to an 
increased rating and all downstream 
issues.  Perform all necessary 
development.

2.  Request that the veteran identify all 
VA and non-VA health care providers who 
have treated him for his service-
connected GSW residuals.  Obtain all 
identified medical records.  In 
particular, request copies of records of 
treatment accorded the veteran at VA 
Medical Facility (VAMC) in Walla Walla 
and Portland, Oregon, and any other VAMC 
the veteran may identify.

3.  Following completion of #1-2 above, 
make arrangements for the veteran to be 
afforded examinations by the appropriate 
specialists in muscle injury, abdominal 
and digestive disorders, neurology, 
orthopedics, and skin disorders to 
determine the nature and extent of his 
GSW residuals.  All indicated tests and 
studies should be performed.  The entire 
claims folder, including all newly 
obtained evidence, must be sent to the 
examiner(s) for review.  The examiner(s) 
should summarize the medical history, 
describe current symptoms and 
manifestations attributed to the service-
connected GSW residuals, and provide 
diagnoses for any and all muscle, 
abdominal and digestive, neurological, 
orthopedic, and skin pathology attributed 
to the service-connected GSW residuals.  

4.  Issue an SOC regarding the issue of 
increased evaluation for post-operative 
repair, perforation of stomach and 
intestines, with partial intestinal 
resection.  The veteran should be 
apprised of his right to submit a 
substantive appeal as to these issues and 
to have his claim reviewed by the Board.

5.  After undertaking any other 
development deemed essential, in addition 
to that specified above, re-adjudicate 
the veteran's claim for an increased 
evaluation for residuals of GSW, low back 
region, penetrating abdominal cavities 
with perforation of stomach and intestine 
and exit wound in right groin.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case, including all pertinent 
regulations that have not previously been 
provided.  An appropriate period of time 
should be allowed for response.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The veteran is advised that 
failure to appear for scheduled VA examination without good 
cause could result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  The Board intimates no opinion as to the 
ultimate outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


